OPINION AND ORDER
On August 24, 2000, this Court entered an order suspending Respondent, William D. Fausz, Jr., indefinitely from the practice of law in Kentucky, pursuant to SCR 3.166(1), with suspension commencing on May 23, 2000 for his felony convictions of first-degree possession of a controlled substance and second-degree criminal possession of a forged instrument. Kentucky Bar Ass’n v. Fausz, Ky., 24 S.W.3d 666 (2000). The order also directed that inquiry proceedings be initiated against Respondent.
As a result of these proceedings, the Board of Governors of the Kentucky Bar Association found Respondent guilty of violating SCR 3.130 — 8.3(b) and (c), which provide, respectively, that it is professional misconduct for a lawyer to “[c]ommit a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects” and for a lawyer to “[e]ngage in conduct involving dishonesty, fraud, deceit or misrepresentation.” The Board of Governors voted unanimously to suspend Respondent from the practice of law for five years.
Based upon the foregoing facts and charges, it is ordered that the recommendation of the Board of Governors be adopted. It is further ordered that:
1. Respondent, William Fausz, Jr., of the last known address 71 Cavalier Boulevard, Suite 126, Florence, Kentucky 41042, is hereby suspended from the practice of law in the Commonwealth of Kentucky for a period of five (5) years, effective from May 23, 2000, the date on which the automatic suspension began.
2. In accordance with SCR 3.450, Respondent is directed to pay all costs associated with these disciplinary proceedings against him, said sum being $115.90, and from which execution may issue from this Court upon finality of this Opinion and Order.
All concur.
ENTERED: February 22, 2001.
/s/ Joseph E. Lambert CHIEF JUSTICE